Citation Nr: 1103800	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-39 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than March 30, 1999 for 
the grant of service connection for residuals of brain damage to 
include a seizure disorder.  


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1979 to August 
1995.  

Initially, in a June 2005 decision, the Board of Veterans' 
Appeals (Board) granted service connection for residuals of brain 
damage, to include a seizure disorder.  In an October 2005 rating 
action, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas implemented the Board's decision and 
assigned a 60 percent disability rating, for this disorder, 
effective from May 22, 2000.  

Following receipt of notice of the October 2005 decision, the 
Veteran perfected a timely appeal with respect to the effective 
date assigned to his now service-connected seizure disorder.  By 
an April 2007 rating action, the RO assigned an earlier effective 
date of March 30, 1999 for the grant of service connection for 
the Veteran's seizure disorder.  The Veteran, through his 
representative, has indicated continued dissatisfaction with this 
assigned effective date.  


FINDINGS OF FACT

1.  Pursuant to an original claim received on March 9, 1998, a 
rating decision in July 1998 denied service connection for a 
seizure disorder.  Notice of the determination and the Veteran's 
appellate rights were issued on July 24, 1998.  No appeal was 
taken within one year of the notice of the determination, and the 
July 1998 decision became final on July 24, 1999.  

2.  In May 2000, the Veteran filed a claim seeking entitlement to 
service connection for brain damage.  His claim was denied by the 
RO in September 2000 and August 2001.  In a June 2002 statement 
of the case, the RO readjudicated the Veteran's claim of 
entitlement to service connection for a seizure disorder as part 
of his claim of entitlement to service connection for brain 
damage. 

3.  In an October 2005 rating action, the RO implemented the 
Board's grant of service connection for residuals of brain 
damage, to include a seizure disorder, and, in so doing, awarded 
a 60 percent evaluation for this disability, effective from 
May 22, 2000.  

4.  By an April 2007 rating action, the RO assigned an earlier 
effective date of March 30, 1999 for the grant of service 
connection, and assignment of a 60 percent evaluation, for 
residuals of brain damage, to include a seizure disorder.  

5.  Medical evidence of record indicates that the Veteran was 
experiencing seizures as a result of his in-service motor vehicle 
accident in August 1996--within one year of his separation from 
service.  


CONCLUSION OF LAW

The criteria for assignment of an effective date of March 9, 1998 
for the grant of service connection for residuals of brain 
damage, to include a seizure disorder, have been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010); Pub.L. No. 
106-475, § 7(b)(1), 114 Stat. 2096, 2099-2100 (Nov. 9, 2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After the evidence has been assembled, the Board is responsible 
for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2010).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran is appealing the effective date assignment following 
the original grant of service connection for the disability at 
issue.  His filing of a notice of disagreement as to the assigned 
effective date does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3) (2010).

Furthermore, no VCAA notice is necessary in this case because, as 
is more thoroughly explained below, the outcome of this earlier 
effective date claim depends exclusively on documents which are 
already contained in the Veteran's VA claims folder.  The Court 
has held that a veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him with 
VCAA notice of the laws and regulations governing effective 
dates, if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law.  See 
Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  No additional 
development could alter the evidentiary or procedural posture of 
this case.

In the absence of potential additional evidence, no notice is 
necessary.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the claimant].

The VCAA also provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
a claim for VA benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  As 
previously alluded to herein, the outcome of this earlier 
effective date claim rests with evidence which is already in the 
claims folder.  

General due process considerations have been satisfied.  See 38 
C.F.R. § 3.103 (2010).  The Veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  He 
has declined to testify at a personal hearing.  

In short, the Board believes that the Veteran's earlier effective 
date claim was properly developed for appellate purposes.  
Further development would be a useless exercise.  Accordingly, 
the Board will proceed to a decision on the merits.

II.  Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits, or a claim reopened after final 
disallowance, shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2010).

With respect to direct service connection, the effective date is 
the day following separation from active service if the claim is 
received within one year thereafter; otherwise, the date of 
receipt of claim or the date entitlement arose, whichever is 
later.  See 38 C.F.R. § 3.400(b).

A specific claim in the form prescribed by the Secretary of must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA. 38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit. 
38 C.F.R. § 3.1(p) (2010).

Any communication or action indicating an intent to apply for one 
or more benefits under the laws administered by VA, from a 
veteran or his representative, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the veteran, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155 (2010).

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service. See 38 C.F.R. § 3.303(d) (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including epilepsy, when such are 
manifested to a compensable degree within one year from the date 
of separation from service.  See 38 U.S.C.A. § 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999). 

In the current appeal, the Veteran seeks an effective date 
earlier than March 30, 1999 for the grant of service connection 
for residuals of brain damage, to include a seizure disorder, and 
assignment of a 60 percent evaluation for this disability.  The 
thrust of the Veteran's argument is that he filed a claim for 
benefits in March 1998 and that this claim was denied in July 
1998.  He maintains that additional evidence was received within 
one year of this decision and, pursuant to 38 C.F.R. § 3.159(b), 
the effective date should be the date of his original claim, 
March 9, 1998.  See the November 2008 VA Form 9.  For the reasons 
set forth below, the Board finds that an effective date of March 
9, 1998 is warranted, but not for the reasons set forth by the 
Veteran's representative. 

As noted immediately above, the Veteran filed a claim seeking 
entitlement to service connection for epilepsy on March 9, 1998.  
His claim was denied by the RO as not well grounded in a July 
1998 rating action.  He was notified of this decision and of his 
appeal rights in letter dated July 24, 1998.  No appeal was taken 
from this determination, which therefore became final on July 24, 
1999. 

In May 2000, the Veteran filed a claim seeking entitlement to 
service connection for brain damage.  His claim was denied by the 
RO in September 2000 and August 2001.  The Veteran indicated his 
disagreement with these decisions.  In a June 2002 statement of 
the case (SOC) the RO phrased the issue on appeal as entitlement 
to service connection for brain damage, to include a seizure 
disorder.  As noted in the Introduction of this decision, the 
Board granted this claim in June 2005. 

In November 2000, a new statute became effective that eliminated 
the well-grounded claim rules and created new duties for VA in 
assisting a Veteran in substantiating his claim.  See The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  As relevant here, that 
statute authorized VA to readjudicate claims that had been denied 
as not well-grounded and became final between July 14, 1999 and 
November 9, 2000 (such as the Veteran's March 9, 1998 claim, 
which was denied by a July 1998 rating action and which became 
final on July 24, 1999), provided that VA initiated the 
readjudication by November 9, 2002. VCAA, § 7(b)(1), 114 Stat. at 
2099-2100.  When undertaken, the claim is readjudicated as if the 
denial had not been made.  Id.  See also VAOPGCPREC 03-2001 
(discussing the readjudication of claims denied as well- grounded 
prior to enactment of VCAA).  

As discussed above, during the July 2002 SOC, the RO 
readjudicated the Veteran's claim of entitlement to service 
connection for a seizure disorder as part of his brain damage 
claim.  Thus, the provisions of the VCAA that pertain to the re-
adjudication of claims that were denied as not-well-grounded are 
applicable to the Veteran's claim.  Therefore, as a matter of 
law, because the RO's July 1998 denial is effectively erased, the 
Veteran's claim has remained open since March 9, 1998. 

The Board has carefully reviewed the Veteran's VA claims folder 
but can find no indication of record that there was a pending  
claim of entitlement to service connection for a seizure disorder 
or brain damage prior to March 9, 1998.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992) [the Board must look 
at all communications that can be interpreted as a claim, formal 
or informal, for VA benefits].  The Veteran has not pointed to 
any communication to VA prior to March 9, 1998 which could serve 
as a pending claim for brain damage or a seizure disorder.

Having determined that the Veteran's claim was filed on March 9, 
1998, the Board must now determine when entitlement to service 
connection arose.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  
As noted above, in order for service connection to be granted, 
three elements must be present: (1) a current disability; (2) in-
service incurrence of disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson, supra. 

In June 2005, the Board noted that the Veteran's service 
treatment records document that he was involved in a motor 
vehicle accident which resulted in a cervical spine fracture.  In 
addition, while the record contained conflicting VA examination 
reports as to whether the Veteran's seizure disorder is related 
to his military service, the Board observed that an August 1996 
treatment record contained an assessment of a "seizure disorder, 
status post motor vehicle accident."  Based on the conflicting 
medical evidence and the treatment record which indicated that 
the Veteran was experiencing seizures one year after he separated 
from service, reasonable doubt was resolved in the Veteran's 
favor and service connection was granted.  

Based on the evidence which indicates that the Veteran was 
experiencing seizures within one year of service as a result of 
his in-service motor vehicle accident, the Board finds that 
service connection for this disability arose in August 1996. 

As noted above, an effective date is assigned based on the date 
of the receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.  Even though the Board has 
determined that service connection arose in August 1996, the 
Veteran filed his claim in March 1998, which is clearly the later 
of the two dates specified by the regulations.  An effective date 
of March 9, 1998 is therefore warranted.  [The Board notes in 
passing that, because the Veteran's March 1998 claim was received 
more than one year after his separation from service, he is not 
entitled to an effective date for the day following his 
separation from service.  See 38 C.F.R. § 3.400(b).]  

As noted above, the Veteran's representative has argued that an 
effective date of March 9, 1998 is warranted because additional 
evidence was received following the RO's July 1998 denial of 
service connection and pursuant to 38 C.F.R. § 3.156(b), "VA 
[is] required to consider that evidence as having been received 
on [the date of the Veteran's claim] March [9], 1998."  In light 
of the fact that the Board is granting an effective date of March 
9, 1998 based on the readjudication of the Veteran's claim under 
the VCAA, the arguments set forth by the Veteran's representative 
need not be addressed in detail.  The Board notes however, that 
§ 3.156(b) states that "new and material evidence received prior 
to the expiration of the appeal period, or prior to the appellate 
decision if a timely appeal has been filed . . . will be 
considered as having been filed in connection with the claim 
which was pending at the beginning of the appeal period."  
Accordingly, the regulation indicates that the new evidence will 
be considered as having been filed "in connection with the 
claim" and not, as suggested by the Veteran's representative, on 
the same day as the claim.  

In sum, for the reasons and bases expressed above, it is the 
Board's decision that an effective date of March 9, 1998 is 
warranted for the grant of service connection for residuals of 
brain damage, to include a seizure disorder.  The appeal is 
allowed to this extent.


ORDER

An effective date of March 9, 1998 for the grant of service 
connection for residuals of brain damage, to include a seizure 
disorder, is granted.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


